                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 PRECIS GROUP LLC,                                Case No. 6:20-cv-0303

                Plaintiff,

           v.
                                                  JURY TRIAL DEMANDED
 TRACFONE WIRELESS, INC.,

                Defendant.




 PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO STAY

       Plaintiff Precis Group LLC (“Plaintiff” or “Precis”) respectfully submits this Response in

Opposition to Defendant Tracfone Wireless, Inc.’s (“Defendant” or “Tracfone”) Motion to Stay

(Doc. No. 25) (“Motion”) filed October 1, 2020, and, in support thereof, respectfully states as

follows:


                                    I.     INTRODUCTION

       Defendant’s Motion should be denied. Defendant merely seeks to unjustifiably delay the

case through its request for stay. Here, the case is progressing, with the parties having exchanged

initial infringement and invalidity contentions, having identified claim terms for construction, and

having exchanged preliminary constructions. Granting stay would merely through the case off its

course without any justification.

       The District Court has “inherent power to control its own docket, including the power to

stay proceedings.” Soverain Software LLC v. Amazon.com, Inc., 356 F. Supp. 2d 660, 662 (E.D.

Tex. 2005) (citing Gould v. Control Laser Corp., 705 F.2d 1340, 1341 (Fed. Cir. 1983)). As shown

below, all of the factors pertinent to the Motion weigh against a stay.

                                                 1
                          II.     ARGUMENT AND AUTHORITIES

A. Legal Standard.

       When considering a motion to stay pending a decision on an underlying transfer motion,

“courts in the Fifth Circuit typically consider: (1) the potential prejudice to the Plaintiff from a

brief stay, (2) the hardship to the Defendant if the stay is denied, and (3) the judicial efficiency in

avoiding duplicative litigation.” Solid State Storage Solutions, Inc. v. STEC, Inc. et al., No., 2:11-

cv-391-JRG-RSP (E.D. Tex. Dec. 12, 2012)(citing Nguyen v. BP Exploration & Prod. Inc., Case

No. H-10-2484, 2010 WL 3169316, at *1 (S.D. Tex. Aug. 9, 2010) (granting motion to stay

pending resolution of the transfer issue); Esquivel v. BP Co. N.A., Case No. B-10-237, 2010 WL

4255911, at *3 (S.D. Tex. Oct. 14, 2010) (same). The court must first “weigh competing interests

and maintain an even balance.” Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936).

B. A Stay Will Result in Prejudice to Plaintiff.

       Granting Defendants’ Motion would cause substantial harm to Plaintiff. For example—

and especially in light of the fact that transfer is unwarranted in this case—staying this action will

deny Plaintiff the opportunity to obtain a speedy resolution of its claims. In addition, granting the

Motion would cause injury to Plaintiff due to loss of potentially valuable witness testimony and

evidence. See, e.g., Anascape, Ltd. v. Microsoft Corporation, 475 F. Supp. 2d 612, 617 (E.D. Tex

2007) (finding that the potential loss of discovery if a stay were granted would place a plaintiff at

a “severe tactical disadvantage”). Similarly, as this Court has already noted, imposing a stay “may

impair a party’s ability to present its case because as time passes, memories fade, witnesses move

and costs increase.” Andrews v. United States, Case No. 4:05-cv-419, 2007 U.S. Dist. LEXIS

58772, *5 (E.D. Tex. Aug. 10, 2007) (citing McCall v. Peters, 2003 U.S. Dist. LEXIS 8012, 2003

WL 22083507, *2 (N.D. Tex Feb. 18, 2003)). This is even more so in this case. In fact, Defendant



                                                  2
was recently acquired by Verizon, which is likely to result in changes may impact the availability

of evidence in this case. As time passes, access to the witnesses who developed the accused

instrumentality will likely diminish. Accordingly, if this action is barred from progressing

Plaintiff’s access to discovery in the form of witness testimony and documents generated related

to the accused instrumentality will be jeopardized.

C. A Denial of Stay Will Not Result in Hardship to Defendant.

       In this case a stay will not result in hardship to Defendant. The gist of Defendant’s

argument in this regard is that it would suffer hardship because it would be forced to defend the

suit if the case were not stayed. Motion at 4. Being required to defend a lawsuit does not suffice

as sufficient hardship to justify a stay. D.C. v. Cty. of San Diego, No. 15cv1868-MMA (NLS),

2017 U.S. Dist. LEXIS 57736 at * 5 (S.D. Cal. Apr. 14, 2017). Accordingly, this factor does not

weigh in favor of stay.

       Even if the case were to be transferred—although it should not be—the claim construction

process the parties are currently engaged in will only result in streamlining the issues for the

transferee court. Furthermore, even if the transferee court were to have differing procedures

regarding claim construction—all of the efforts of the parties thus far would be useful in any

court’s claim construction effort. Denying a stay would not result in a waste of resources. In fact,

it would only result in continuing to streamline issues and progress this case towards trial.

D. A Stay Will Not Promote Judicial Efficiency.

       Granting Defendants’ Motion would not promote judicial efficiency or serve the public

interest. Judicial economy and case management concerns “standing alone [are] not necessarily []

sufficient ground[s] to stay proceedings.” See Dependable Highway Exp., Inc. v. Navigators Ins.

Co., 498 F.3d 1059, 1066 (9th Cir. 2007). Furthermore, assuming, arguendo, that the Court grants



                                                 3
the Motions to Transfer (despite its lack of merit), claim construction efforts currently underway

will be useful to in any transferee Court. If anything, denying a stay will promote judicial

economy. Thus good cause does not exist to justify the stay of this case, regardless of whether or

not Defendants’ Motion is granted.

E. Conclusion

       For the foregoing reasons, Defendant’s motion to stay should be denied. None of the

factors relevant to determining if a stay is appropriate weighs in favor of granting the Motion.


       DATED October 8, 2020.                        Respectfully submitted,

                                                     By: /s/ Neal G. Massand
                                                     Neal G. Massand
                                                     Texas Bar No. 24039039
                                                     nmassand@nilawfirm.com

                                                     NI, WANG & MASSAND, PLLC
                                                     8140 Walnut Hill Ln., Ste. 500
                                                     Dallas, TX 75231
                                                     Tel: (972) 331-4601
                                                     Fax: (972) 314-0900

                                                     ATTORNEY FOR PLAINTIFF
                                                     PRECIS GROUP LLC

                                CERTIFICATE OF SERVICE

        I hereby certify that on the 8th day of October, 2020, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, Western District of Texas, Waco
Division, using the electronic case filing system of the court. The electronic case filing system
sent a “Notice of Electronic Filing” to the attorneys of record who have consented in writing to
accept this Notice as service of this document by electronic means.

                                              /s/ Neal G. Massand
                                              Neal G. Massand




                                                 4
